COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
PHILIP J. LEONARD, M.D.,                                        No. 08-20-00231-CV
                                                 §
                          Appellant,                               Appeal from the
                                                 §
v.                                                                98th District Court
                                                 §
TEXAS MEDICAL BOARD,                                           of Travis County, Texas
                                                 §
                          Appellee.                           (TC# D-1-GN-18-004874)
                                                 §


                                          O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 4, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Jennifer S. Riggs, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before May 4, 2021.

       IT IS SO ORDERED this 6th day of April, 2021.


                                             PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.